Merrick, J.
This action cannot be maintained. The defendant is equitably entitled to the money which he received of the insurance company to hold in trust for the benefit of Mrs. Stearns. The policy originally obtained by the intestate had been assigned by him to Ocran Dickinson, and while held by the latter was forfeited by the failure of the assured to pay accruing premiums, according to stipulations contained in it. It was never afterwards renewed or revived by him or for his benefit. It was further assigned by Dickinson to Charles Stebbins, and by the latter to the defendant. The insurers knew of this assignment and assented to it. While the contract ceased to be in force by the failure of the intestate to make the requisite payments of accruing premiums, he agreed and consented that the renewal of it might be effected by the brother of Mrs. Stearns, by the payment of the required sums of money for the purpose for her sole benefit. It was caused by them to be renewed in pursuance of this agreement. The intestate never afterwards paid anything upon it, but the premiums from time to time, as they became due, were advanced by the defendant or by his brother Charles. Upon the death of the intestate, the insurers made no objection to the claim of the defendant for the sum secured by the policy, and it was paid over to him. The administrator of the intestate shows no just right or title to it; and

Judgment must therefore be entered for the defendant.